IN THE SUPREME COURT OF TEXAS

                                 No. 10-0021

                           IN RE  NRG ENERGY, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed January 12, 2010,  is
granted.   The order compelling the deposition of David Crane dated  January
8, 2010, in Cause No. 2009-CI-19492, styled The City of San Antonio,  Texas,
acting by and through The City Public Service Board of San Antonio, a  Texas
Municipal Utility, in the 37th District Court of  Bexar  County,  Texas,  is
stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 15, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk